      Case 4:19-cv-00401-CRW-SHL Document 71 Filed 09/15/21 Page 1 of 4

                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
______________________________________________________________________________
                                      :
JASON CARTER,                         :
                                      :
                    Plaintiff,        :
                                      :   CIVIL ACTION No.: 4:19-cv-00401
v.                                    :
                                      :
MARK LUDWICK, Agent of Iowa           :   JURY TRIAL DEMANDED
Department of Criminal Investigation; :
and MARION COUNTY, IOWA; REED :
KIOS, Marion County Deputy Sheriff,   :   RESISTANCE TO DEFENDANTS’
                                      :   JOINT MOTION TO CONSIDER
                                      :   REMAINING CLAIMS
                    Defendants.       :
____________________________________:_________________________________________

             RESISTANCE TO DEFENDANTS’ AUGUST 27, 2021 JOINT MOTION

As grounds for Resistance, Carter states:

        1.      Over a year ago, in June 2020, Defendants filed independent Motions to Dismiss

all claims in Plaintiff’s Complaint under Federal Rules of Civil Procedure 12(b)(1) – Lack of

Subject Matter Jurisdiction; and 12(b)(6) – Failure to State a Claim Upon Which Relief May Be

Granted.

        2.      After Resistances were filed and after oral argument, this Honorable Court

concluded Plaintiff’s constitutional and civil rights claims were an attempt to collaterally attack an

independent State Court judgment and, concluding lack of subject matter jurisdiction to hear those

claims, dismissed Plaintiff’s Complaint pursuant to the Rooker-Feldman doctrine. See Rooker v.

Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983)

        3.      Plaintiff appealed dismissal to the United States Court of Appeals for the Eighth

Circuit. After briefing, the Eighth Circuit issued a per curiam opinion on July 21 2021, affirming

in part and reversing in part the district court decision.

        4.      Rather than merely reverse the district court on subject matter jurisdiction, the

Eighth Circuit concluded Count III – a Monell claim against Marion County relating to lack of
                                                   1
       Case 4:19-cv-00401-CRW-SHL Document 71 Filed 09/15/21 Page 2 of 4

training – should be dismissed on a different ground – failure to state a claim upon which relief

could be granted.

        5.         Obviously fearing reversal on the jurisdictional issue, Defendants’ Eighth Circuit

briefs argued for dismissal of Plaintiff’s claims on their other ground – i.e. a 12(b)(6) failure to

state a claim upon which relief can be granted.

        6.         Defendants now petition this Court to dismiss Plaintiff’s remaining five claims

alleging failure to state a claim upon which relief can be granted.

        7.         Defendants proverbially hang their argument hat on one nail, namely the last phrase

of the Eighth Circuit opinion which remanded “for the district court to consider those claims in the

first instance.”

        8.         It is Defendants’ argument this phrase mandates this Honorable Court to reconsider

Defendants’ remaining claims for dismissal of Plaintiff’s Complaint.

        9.         This argument by Defendants is flawed for several reasons, including failure to put

that phrase into the context of the entire opinion.

        10.        After hearing Defendants’ dispositive motions, this Honorable Court dismissed

Plaintiff’s entire Complaint on jurisdictional grounds. But rather than merely reverse that decision

in whole on the jurisdiction issue and remand for consideration of Defendants’ claims for

dismissal, the Eighth Circuit, “[u]pon careful review” determined this Court did not err in

dismissing Count 3.

        11.        In other words, on Count 3, the Eighth Circuit entertained Defendants’ alternative

12(b)(6) argument for relief and determined Plaintiff’s Count 3 did not state a claim upon which

relief could be granted citing Connick v. Thompson, 563 U.S.51, 62 (2011) (“A pattern of similar

constitutional violations by untrained employees is ‘ordinarily necessary’ to demonstrate

deliberate indifference for purposes of failure to train.” (citation omitted)); Fullington v. Pfizer,




                                                    2
       Case 4:19-cv-00401-CRW-SHL Document 71 Filed 09/15/21 Page 3 of 4

Inc., 720 F.3d 739, 747 (8th Cir. 2013) (“[W]e can ‘affirm the district court’s dismissal on any

basis supported by the record.’” (citation omitted)).

        12.      Therefore, it is clear from the Circuit’s dismissal of Count 3 that the Court

entertained ALL Defendants’ arguments in light of the record and saw fit only to affirm dismissal

of Count 3 on different grounds.

        13.      The record before the Circuit and the record before this Honorable Court were and

are the exact same record – i.e. allegations of Plaintiff’s Complaint.1 –Therefore, after careful

review of that record, if the Circuit concluded Plaintiff’s other claims were subject to dismissal

under 12(b)(6), the Circuit would have likewise dismissed those claims

        14.      However, after affirming dismissal of Count 3 on 12(b)(6) grounds, the Circuit

reversed dismissal of the remaining counts.

        15.      If Defendants’ assertion was correct, the Circuit would not have examined Count 3

separately since nothing about the record in Count 3 distinguishes it from the remaining counts

since all Defendants’ claims for relief are based on Plaintiff’s Complaint.

        16.      Instead, the Court would have simply reversed the entire Complaint on

jurisdictional grounds and remanded for this Honorable Court to entertain Defendants’ 12(b)(6)

claims for relief.

        For the reasons stated above, Plaintiff Jason Carter requests this Honorable Court deny

Defendants’ renewed 12(b)(6) Motion and set a Scheduling and Discovery Scheduling

Conference.


Thursday, September 16, 2021

Respectfully submitted,

1 Defendants attached documents to the Motions to Dismiss, including the arrest warrant, a court transcript and
the civil jury verdict, but this Honorable Court did not use those documents to convert Defendants’ Motions to
Dismiss into Motions for Summary Judgement, instead ruling that the materials in question were “necessarily
embraced by the complaint.” Doc. No. 55, p. 1, citing Enervations, Inc. v. 3M, 380 F.3d 1066, 1069 (8th Cir.
2004).
                                                       3
    Case 4:19-cv-00401-CRW-SHL Document 71 Filed 09/15/21 Page 4 of 4



/s/Alison F. Kanne          /s/Christine E. Branstad    /s/Glen S. Downey
Alison F. Kanne             Christine E. Branstad       Glen S. Downey
WANDRO & ASSOCIATES, P.C.   Nathan A. Olson             LAW OFFICES OF
2501 Grand Ave. Suite B     BRANSTAD & OLSON            GLEN S. DOWNEY
Des Moines, IA 50312        2501 Grand Ave. Suite A     5214 Ingersoll Ave.
(515) 281-1475              Des Moines, IA 50312        Des Moines, IA 50312
Akanne@2501grand.com        (515) 224-9595              (412) 865-7110
                            Branstad@BranstadLaw.com     glen@downey-law.net
                            Olson@BranstadLaw.com




                                    4
